Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-16 are pending. Claims 10-16 are withdrawn. Claims 1-9 are pending and examined below.

Election/Restrictions
Applicant’s election of Group I, claims 1-9, in the reply filed on 5/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.


Claims 1-9 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kyo et al. (JP 2012-109335); alternatively in view of Kitano et al. (US 2014/0261605).
Regarding claims 1 and 9, Kyo discloses a thermoelectric element (claim 1) and a thermoelectric module comprising thermoelectric elements (claim 9) (see fig. 1), comprising: 
a first substrate and a second substrate (13 and 14); 
an intermediate layer sandwiched between the first and the second substrate (13 and 14), 
the intermediate layer comprising: 

a second sub-layer comprising a second electrode (the other of 11 or 12) provided over the second substrate (the other of 13 or 14) and a second semiconductive layer (also identified as 31) provided over the second electrode; 
wherein thermoelectric legs having a stack-type structure and being spaced apart from each other are formed by electrical contact between the first and second semiconductive layers (shown in fig. 1), and 
wherein the electrical contact is established by an adhesive layer (bonded by conductive resin layer 32) laminated between the first and second sub-layers (see figs. 1, 3 and 7, paragraphs [0015]-[0032]).
Alternatively, Kyo discloses the bonding conductive resin layer (32) as discrete elements between each semiconducting pattern, and does not disclose the adhesive, i.e. bonding conductive resin, as a layer.
Kitano is analogous art to Kyo as Kitano discloses a thermoelectric module (see abstract, paragraph [0039]) comprising intermediate layers of a first and second sub-layer comprising bodies of thermoelectric material (11 and 12) (i.e. semiconductive layer), wherein thermoelectric legs, i.e. n-type and p-type, are formed by electrical contact, wherein the electrical contact is established by an adhesive layer (83) laminated between the first and second sub-layers (see paragraphs [0100]-[0102], reference for structure [0052]-[0060]).
The court has held absent criticality or unexpected results, it would be obvious to a person having ordinary skill in the art to merely substitute one known device, i.e. an adhesive layer, an anisotropic conductive adhesive layer so as to not transmit electricity along the layer, as 

Regarding claim 2, Kyo, alternatively Kyo in view of Kitano discloses a thermoelectric element according to claim 1, wherein the adhesive layer comprises an electrically conductive adhesive and is provided between the first and second semiconductive layers in a pattern that enables electrical contact between the first and second semiconductive layers and prevents lateral electrical contact between the thermoelectric legs (see Kyo paragraphs [0015]-[0032] and Kitano paragraphs [0100]-[0102]).

Regarding claim 3, modified Kyo in view of Kitano discloses a thermoelectric element according to claim 1, wherein the adhesive layer comprises a z-axis anisotropically conductive adhesive (see Kitano paragraphs [0100]-[0102]).

Regarding claim 4, modified Kyo in view of Kitano discloses a thermoelectric element according to claim 1, wherein the adhesive layer surrounds a pattern formed by the first semiconductive layer and/or the second semiconductive layer (see Kitano fig. 7B, paragraphs [0100]-[0102]).

Regarding claim 5, Kyo, alternatively Kyo in view of Kitano, discloses a thermoelectric element according to claim 1, wherein a conductive interlayer (101/103) is provided between the first and second semiconductive layers (see Kyo paragraph [0025]).

Regarding claim 6, Kyo, alternatively Kyo in view of Kitano, discloses a thermoelectric element according to claim 5, wherein a first conductive interlayer (101/103) is provided between the first semiconductive layer and the adhesive layer and/or a second conductive interlayer (101/103) is provided between the second semiconductive layer and the adhesive layer (see Kyo paragraph [0025]).

Regarding claim 7, Kyo, alternatively Kyo in view of Kitano discloses a thermoelectric element according to claim 1, further comprising electrically insulating material (Kyo 102, Kitano 10) disposed between the thermoelectric legs (see Kyo paragraph [0025], Kitano paragraph [0053]).

Regarding claim 8, Kyo, alternatively Kyo in view of Kitano, discloses a thermoelectric element according to claim 1, wherein the sum of thicknesses of the first and the second semiconductive layers is 60 µm or more (see paragraph [0020], wherein half the leg is 1 mm, and therefore the sum of the legs is greater than 60 µm).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721